Citation Nr: 1124665	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-36 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an acquired psychiatric disorder, variously diagnosed as post-traumatic stress disorder (PTSD), depressed mood, anxiety, and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 20, 1980, to December 17, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which originally had jurisdiction over this appeal, and Providence, Rhode Island, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.

In May 2010 the Board sent the Veteran a letter notifying her that the Judge that had presided over her May 2009 hearing was no longer employed by the Board.  In correspondence received by the Board in May 2010, she indicated that she did not want a new hearing.  


FINDINGS OF FACT

1.  Clinical evaluation of the Veteran's psychiatric condition was normal at entry into active service.  

2.  A mixed personality disorder was diagnosed during service, and she was discharged approximately 7 months after entering service.  

3.  The evidence does not show clearly and unmistakably that a psychiatric disability was not chronically worsened during active service.  Moreover, a VA examiner has opined that PTSD is of service origin.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, an acquired psychiatric disability was either incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1137 (West 2002 & Supp. 2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2009).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

The VA Office of General Counsel and the appellate courts have issued clarifying precedent decisions regarding application of the presumption of sound condition upon entry into service.  Under this guidance, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, are not inconsistent with 38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  The requirement of an increase in disability in 38 C.F.R. § 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C.A. § 1153 and does not apply to determinations concerning the presumption of sound condition under 38 U.S.C.A. § 1111.  38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d at 1096-97.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002 & Supp. 2009).  A Claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2010).  When a Claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Merits of the Claim

It is contended by the Veteran that she has an acquired psychiatric disability as the proximate result of an inservice sexual assault during service.  She insists that an assault actually occurred even though she later recanted her inservice report of attack.  She did this, however, because she was told that if she dropped her allegations, she would be allowed to be discharged from service.  In the alternative, it is asserted that her preexisting psychiatric problems were aggravated during her military service.  

Review of the STRs reflects that she performed law enforcement duties after basic training.  It was noted that she was having difficulty adjusting to military life and that in October 1980, she claimed she had been assaulted on her way back to the barracks.  She did have evidence of contusions according to the service treatment records.  The assault was investigated, but in a November 1980 report, it was noted that the event was fabricated by the Veteran as a means of changing her dormitory residence which she was dissatisfied with.  

Mental status examination at the time noted that the Claimant displayed persistent depression, and anxiety about her inservice living conditions.  The psychiatric diagnoses were mixed personality disorder with avoidant and immature features.  In December 1980, she was disqualified from performing her official duties and she was discharged.  Her personality disorder was noted to exist prior to service.  

It is noted that statements from family and friends in 2006 attest to the Veteran's history of victimization from domestic violence and the inability to get along with others.  She had a history of five marriages.  Her father said that her behavior changed during service as she was harassed by others.   

Post service medical records are negative for complaints or findings or diagnoses of psychiatric complaints until approximately 2007.  VA records in June 2007 show that the Veteran was seen for psychiatric complaints and a history of inservice sexual trauma.  She said that she had been struggling with painful symptoms ever since.  She continued to have frequent nightmares, intrusive recollections, and flashbacks, resulting in diminished concentration, excessive anger, and hypervigilance and insomnia.  She had a depressed mood, fatigue, and suicidal ideation, frequent crying spells, and withdrawal of interests.  The examiner noted that the Veteran was irritable, mean, and hateful in her demeanor.  She reported that she was very angry about what had happened to her during her active service.  She had been offered psychiatric care and had been prescribed multiple medications.  The diagnoses included PTSD, panic attacks, and major depression.  

VA records show that she continued to be treated for psychiatric complaints.  She provided testimony in May 2009 in support of her claim.  VA examination was conducted in December 2009.  The examiner noted that the Veteran had variously diagnosed psychiatric disorders, to include PTSD, anxiety disorder, and mood disorder.  The examiner reviewed the claims file and noted that she was discharged form service due to personality disorder.  It was also noted that she underwent psychiatric evaluation during service.  She reported sexual abuse when she was a child.  

The Veteran reported that she was sexually assaulted during service, but she recanted her claims when she was told she would be honorable discharged if she dropped her allegations.  She said that she first sought mental health treatment when she was released from active service.  She continued to be treated by VA for her psychiatric complaints to include reexperiencing the inservice attack, as well as hyperarousal and avoidance symptoms.  The examiner noted that while the details regarding this assault had been "somewhat discrepant," based on the available evidence, the diagnosis of PTSD was at least as likely as not related to her military service.  The examiner further opined that the Claimant also reported significant mood symptoms that impaired her functioning.  While these mood problems predated his military service, as evidenced by preservice sexual abuse and a suicide attempt, her military related stressors likely exacerbated her preexisting mood disorder.  

The evidence demonstrates by clear and unmistakable evidence that the Veteran experienced psychiatric disability prior to active service.  By her own account she experienced sexual abuse during childhood and even attempted suicide on one occasion.  However, the evidence falls far short of demonstrating by clear and unmistakable evidence that her pre-service psychiatric disability was not aggravated during active service.  As reported above, a VA examiner determined in 2009 that her preservice mood disorder was likely aggravated by her military stressors.  The Veteran's documented inservice psychiatric complaints, to include the claimed sexual attack whether or not precipitated by an attempt to have her residence changed or from actual assault, constitute further reasonable bases upon which one might find that the her preexisting personality disorder was aggravated by active service.  Moreover, it is noted that the VA examiner also opined in December 2009 that her PTSD was likely the result of inservice stressors.  

Because the evidence does not show by clear and unmistakable evidence that the Veteran's psychiatric disability, characterized most recently as a mood disorder, was not aggravated by active service, application of the statutory presumption of sound condition upon entry into active service requires that the Veteran's claim is to be adjudicated as though the Veteran did not have a pre-existing psychiatric disability upon entry into active service.  See Wagner, 370 F.3d at 1096-97; VAOPGCPREC 3-2003.  In this regard, the December 2009 VA examination report constitutes a medical opinion of significant probative value and weight, with sufficiently detailed examination, review of the claims file, and reasoning, to establish that the Veteran has experienced psychiatric disability either resulted from active service or were aggravated therein.  

Accordingly, after application of the presumption of sound condition upon entry into active service that applies in this matter and remains unrebutted, the evidence is sufficient to establish that entitlement to service connection is warranted for an acquired psychiatric disability.  This is a full grant of the benefits sought on appeal, and constitutes a grant of service connection for all currently diagnosed acquired psychiatric disability.


ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


